           Case 1:19-cr-00125-VSB Document 69 Filed 06/23/20 Page 1 of 1

                              590 Madison Avenue, 20th Floor, New York, NY 10022-2524  p212 223-4000  f212 223-4134


 KCurrie@crowell.com



                                                                                               6/23/2020

                                                                              In light of the circumstances surrounding COVID-19,
Rebecca Monck Ricigliano
212.895.4268                                                                  the status conference scheduled for June 25, 2020 is
rricigliano@crowell.com                                                       adjourned to August 28, 2020 at 12:00 p.m. The
                                                                              adjournment is necessary in light of the courts
                                                                              standing order in 20-mc-196 (CM). The Court finds
                                                                              that the ends of justice served by granting a
                                                            June 19, 2020     continuance outweigh the best interests of the public
VIA ECF                                                                       and the defendant in a speedy trial. Accordingly, it is
The Honorable Vernon S. Broderick                                             further ordered that the time between June 25, 2020
United States District Judge                                                  and August 28, 2020 is hereby excluded under the
Southern District of New York                                                 Speedy Trial Act, 18 U.S.C. 3161 (h)(7)(A), in the
40 Foley Square                                                               interest of justice.
Thurgood Marshall United States Courthouse
New York, NY 10007

                           Re: United States v. Anthony Martin 19 Cr. 125 (VSB)

Dear Judge Broderick:

        We represent Anthony Martin in the above captioned matter. The Court is scheduled to
hold a status conference in this matter on June 25 at 10 a.m. We respectfully request a 60 day
adjournment of that conference, and do not object to the exclusion of time under the Speedy
Trial Act. The Government consents to this request. On behalf of Mr. Martin, we will submit a
status update to the Court by June 26.


                                                            Respectfully submitted,



                                                            Rebecca Monck Ricigliano
                                                            Kelly T. Currie
                                                            Andrea Charles


cc:     AUSA Jacob Warren
        AUSA Michael Longyear
